DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more threads must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections/Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For the sake of brevity, objections and rejections will be listed herein in the order in which such appear.
In line 1, “three main components, including” is unnecessary and, thus, unclear.
In line 2, “dose” is best understood to mean --charge--.  A keyword search of all patent databases for “pyrotechnic” adjacent “dose” yielded but one result, namely, US 2022/0003528, the PG Pub of the instant application, while “pyrotechnic” adjacent “charge” yielded 13,496 hits.  Regardless, clarification is required.  The recitation “, as follows” in line 2 is unnecessary.
In line 3, suggested is beginning with --wherein-- and “is a part that” should be deleted.
In line 4, “it” should be replaced with a positive recitation of the intended element to avoid any potential confusion; “should not react” is not a patent limitation; “should not react…, withstand…, and resistant…” (continuing onto line 5) is unclear as to whether “not” applies to all, which seems unlikely but is a reasonable interpretation; and, “the pressure” lacks antecedent basis in the claim.
In line 5, suggested is replacing “one or more threads” with --a number of threads--, because “one” therein does not agree with “threads” therein and because line 7 recites “the number,” which will then have proper antecedent basis in the claim.
In line 6, “09Cr16Ni4” is unintelligible.  That is, an internet search yielded but one result, a North Korean Ballistic Missile Procurement Advisory, while a patent database search yielded that PG Pub cited above.  Thus, clarification is required.  Furthermore, “comprises the housing” should be --the housing comprises--.
In line 7, see reference to “the number,” above.
In line 8, “fomula” should be --formula--.
In line 10 (counting the equation as one line), “In” should not be capitalized; “the material” lacks antecedent basis in the claim; continuing onto line 11, it is unclear whether the parenthetical is required of the claim or merely exemplary.  If the latter, such should be deleted.
In line 11, “is a safety coefficients” lacks subject-verb agreement; and another parenthetical begins—see above.
In line 12, “the pitch” lacks antecedent basis in the claim; and numbers akin to “1,5” should be expressed as --1.5--.
In line 13, “the mean diameter,” “the thread,” and “the average pressure” lack proper antecedent basis.  There is also another parenthetical including “2,1cm.”  See above.
In line 14, “the tensile strength” and “the shear strength” lack proper antecedent basis.
In line 15, see reference to “the number,” above.
Line 16 includes “1,5.”  See above.
In line 20 (counting equations a one line), “In” should not be capitalized; “number of threads” should be preceded by --the--.  Note that the same would hold true for “pitch,” discussed above, were antecedent basis corrected.
In line 21, “Therefore” should not be capitalized and in “6. 0,15 = 0,9” it is presumed that the period intends multiplication (as in the equation two lines previous).  However, suggested is replacing with --times--, i.e. --6 times 0.15 = 0.9--, for clarity.
In line 22, “is a part with a function of generating heat” should be generates heat, while “the ignition dose” (continuing onto line 23) lacks proper antecedent basis.
In line 23, “not being greatly changed when activated” requires clarification.  Note that the term “greatly” is a relative term which renders the claim indefinite.  The term “greatly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One cannot determine how great of a change is required to meet or avoid the claim.
In line 24, “must ensure mechanical durability and must not react to the dose” is best understood to mean --has mechanical durability and does not react to the pyrotechnic charge--.  Even so, the “durability” portion thereof is virtually meaningless, since all bridgewire ignitors are solid and have some degree of durability inherent in their construction, lest such fail, decay, erode, break, etc., moments after manufacture.
In line 25, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 27, “the diameter” lacks proper antecedent basis.
In line 29, “Resistance” should not be capitalized and there is another parenthetical.
In line 30, “The” should not be capitalized and there is another parenthetical.
In line 31, “Diameter” should not be capitalized.
In line 32, “from there,” is unnecessary and “the optimal calculated burning bridge diameter” lacks proper antecedent basis.
In line 34, “substances” does not appear to agree with “Zr – 40%.”
In line 35, “the mass” lacks proper antecedent basis.
In line 37, “the mass” lacks proper antecedent basis.
In line 40, “the mass” lacks proper antecedent basis.
The claim will be further treated on the merits as best understood only.
Allowable Subject Matter
While no prior art of record appears to disclose and/or fairly teach the claimed invention, a determination of allowability is reserved until an amended claim 1 has been submitted, at which time the search will be updated.  Clarifying the issues noted above will likely suffice.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
4-Nov-22